Exhibit 10.3

SECURITY AGREEMENT

(Subsidiary)

This SECURITY AGREEMENT (as the same may from time to time be amended, restated
or otherwise modified, this “Agreement”) is made effective as of the 8th day of
July, 2014, jointly and severally, by:

(a) each Domestic Subsidiary (as defined in the Credit Agreement, as hereinafter
defined) that is listed on Exhibit A hereto, and any other Domestic Subsidiary
that hereafter becomes a party hereto (collectively, the “Pledgors” and,
individually, each a “Pledgor”), jointly and severally, in favor of;

(b) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent under the Credit Agreement, as hereinafter defined (the
“Administrative Agent”), for the benefit of the Lenders, as hereinafter defined.

1. Recitals.

INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (together with its
successors and assigns, the “Borrower”), is entering into that certain Credit
and Security Agreement, dated as of July 8, 2014, with the lenders from time to
time party thereto (together with their respective successors and assigns and
any other additional lenders that become party to the Credit Agreement,
collectively, the “Lenders” and, individually, each a “Lender”), and the
Administrative Agent (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”). Each Pledgor desires that the
Lenders grant the financial accommodations to the Borrower as described in the
Credit Agreement.

The financing of each Pledgor is provided by the Loans and Letters of Credit, as
each term is defined in the Credit Agreement, and each Pledgor deems it to be in
the direct pecuniary and business interests of such Pledgor that the Borrower
obtain from the Lenders the Commitment, as defined in the Credit Agreement, and
the Loans and Letters of Credit provided for in the Credit Agreement.

Each Pledgor understands that the Lenders are willing to enter into the Credit
Agreement and grant the financial accommodations provided for in the Credit
Agreement only upon certain terms and conditions, one of which is that each
Pledgor grant to the Administrative Agent, for the benefit of the Lenders, a
security interest in the Collateral, as hereinafter defined, of such Pledgor,
and this Agreement is being executed and delivered in consideration of the
Lenders entering into the Credit Agreement and each financial accommodation
granted to the Borrower by the Lenders, and for other valuable consideration,
the receipt and sufficiency of which is hereby acknowledged.

2. Definitions. Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Credit Agreement shall have their respective
meanings ascribed to them in the Credit Agreement, and (b) unless otherwise
defined in the Credit Agreement, terms



--------------------------------------------------------------------------------

that are defined in the U.C.C. are used herein as so defined. As used in this
Agreement, the following terms shall have the following meanings:

“Account” means an account, as that term is defined in the U.C.C.

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any guarantor thereof or other accommodation
party therefor.

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more Pledgors with the
Administrative Agent, without liability by the Administrative Agent or the
Lenders to pay interest thereon, from which account the Administrative Agent, on
behalf of the Lenders, shall have the exclusive right to withdraw funds until
all of the Secured Obligations are paid in full.

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Pledgor
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of the
Administrative Agent or any Lender.

“Collateral” means (a) all of each Pledgor’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes, Commercial Tort Claims, General Intangibles,
Inventory and Equipment, (iii) funds now or hereafter on deposit in one or more
Cash Collateral Accounts, if any, and (iv) Cash Security; and (b) Proceeds and
products of any of the foregoing; provided that Collateral shall exclude (A) any
fixed asset that is subject to a purchase money security interest or capital
lease permitted under the Credit Agreement to the extent that and only so long
as the agreements with respect to such purchase money security interest or
capital lease, as the case may be, specifically prohibit additional Liens (and
only to the extent such prohibition is in effect), (B) licenses and contracts
which by the terms of such licenses and contracts prohibit liens on, or the
assignment of, such agreements (to the extent such prohibition is enforceable at
law and is in effect), and (C) any trademark applications for which a statement
of use has not been filed (but only until such statement is filed).

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 to the Credit Agreement lists all Commercial Tort
Claims of the Pledgors in existence as of the Closing Date.)

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

“Equipment” means equipment, as that term is defined in the U.C.C.

 

2



--------------------------------------------------------------------------------

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 18.1 hereof.

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, Intellectual Property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Hedge Agreement” means any Hedge Agreement, as defined in the Credit Agreement,
existing between a Company and a Lender (or an affiliate of a Lender).

“Intellectual Property” means, collectively, all existing and future right,
title and interest in, to and under (a) industrial designs, patents, patent
registrations, patent applications, trademarks, trademark registrations,
trademark applications, service marks, trade names, and copyright registrations
and other intellectual property or registrations, whether federal, state or
foreign, including, but not limited to, those that are registered or pending as
listed on Schedule 6.17 to the Credit Agreement (as such Schedule 6.17 may from
time to time be amended, supplemented or otherwise modified); (b) common law
trademark rights, copyrights, rights in trade dress, publicity, works of
authorship and other unregistered copyrightable material, improvements, and
proprietary and confidential information, including, without limitation,
personal, financial, and other sensitive data, plans, know-how, processes,
formulae, algorithms and inventions; (c) renewals, continuations, extensions,
reissues and divisions of any of the foregoing; (d) rights to sue for past,
present and future infringements or any other commercial tort claims relating to
any of the foregoing; (e) licenses and all income, revenue and royalties with
respect to any licenses, whether registered or unregistered and all other
payments earned under contract rights relating to any of the foregoing; (f) all
intangible intellectual or similar property connected with and symbolized by any
of the foregoing; (g) goodwill associated with any of the foregoing; and (h) all
payments under insurance, including the returned premium upon any cancellation
of insurance (whether or not the Administrative Agent is the loss payee thereof)
or any indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the foregoing.

“Inventory” means inventory, as that term is defined in the U.C.C.

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender, or any Lender pursuant to the Credit
Agreement and the other Loan Documents, and includes the principal of and
interest on all Loans, and all obligations of the Borrower or any other Credit
Party pursuant to Letters of Credit; (b) each extension, renewal, consolidation
or

 

3



--------------------------------------------------------------------------------

refinancing of any of the foregoing, in whole or in part; (c) the commitment and
other fees, and any prepayment fees, payable pursuant to the Credit Agreement or
any other Loan Document; (d) all fees and charges in connection with the Letters
of Credit; (e) every other liability, now or hereafter owing to the
Administrative Agent or any Lender by any Company or Pledgor pursuant to the
Credit Agreement or any other Loan Document; and (f) all Related Expenses.

“Pledged Notes” means the promissory notes payable to one or more Pledgors, as
described on Schedule 7.4 to the Credit Agreement, if any, and any additional or
future promissory notes that may hereafter from time to time be payable to one
or more Pledgors.

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a direct Subsidiary of a Pledgor, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude shares of voting capital stock or other voting equity interests in
any first-tier Foreign Subsidiary in excess of sixty-five percent (65%) of the
total outstanding shares of voting capital stock or other voting equity interest
of such first-tier Foreign Subsidiary. As of the Closing Date, the existing
Pledged Securities are listed on Schedule 3 to the Credit Agreement.

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Pledgor’s sale, exchange, collection or other disposition of any or
all of the Collateral.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

“Security Agreement Joinder” means a Security Agreement Joinder, substantially
in the form of the attached Exhibit B, prepared by the Administrative Agent and
executed and delivered to the Administrative Agent by a Domestic Subsidiary for
the purpose of adding an additional Pledgor as a party to this Agreement.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.

 

4



--------------------------------------------------------------------------------

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time in
the relevant state or states.

3. Grant of Security Interest. In consideration of and as security for the full
and complete payment of all of the Secured Obligations, each Pledgor hereby
agrees that the Administrative Agent shall at all times have, and hereby grants
to the Administrative Agent, for the benefit of the Lenders (and affiliates
thereof that hold Secured Obligations), a security interest in all of the
Collateral of such Pledgor, including (without limitation) all of such Pledgor’s
future Collateral, irrespective of any lack of knowledge by the Administrative
Agent or the Lenders of the creation or acquisition thereof.

4. Representations and Warranties. All representations and warranties made by
the Borrower with respect to each Pledgor and contained in the Credit Agreement
are incorporated herein by reference and each Pledgor hereby makes such
continuing representations and warranties on its own behalf. Each Pledgor hereby
further represents and warrants to the Administrative Agent and each Lender as
follows:

4.1. Such Pledgor is duly organized or formed, as applicable, validly existing
and in good standing (or comparable concept in the applicable jurisdiction)
under the laws of its state of incorporation or formation, as applicable, and is
duly qualified to do business and is in good standing (or comparable concept in
the applicable jurisdiction) as a foreign entity in the jurisdictions where the
character of its property or its business activities makes such qualification
necessary, except where the failure to so qualify could not reasonably be
expected to cause or result in a Material Adverse Effect.

4.2. Such Pledgor has full power, authority and legal right to pledge the
Collateral of such Pledgor, to execute and deliver this Agreement, and to
perform and observe the provisions hereof. The officers or authorized
representatives, as applicable, acting on such Pledgor’s behalf have been duly
authorized to execute and deliver this Agreement. This Agreement is valid and
binding upon such Pledgor in accordance with the terms hereof.

4.3. Neither the execution and delivery of this Agreement, nor the performance
and observance of the provisions hereof, by such Pledgor will conflict with, or
constitute a violation or default under, any provision of any applicable law or
of any contract (including, without limitation, such Pledgor’s Organizational
Documents) or of any other writing binding upon such Pledgor in any manner,
which violation or default would have a Material Adverse Effect.

4.4. Each Pledgor’s state of organization or formation, as applicable, is set
forth on Schedule 6.1 to the Credit Agreement. Except as previously disclosed to
the Administrative Agent in writing, no Pledgor has, during the last five years,
changed its name or conducted business under a trade or assumed name. Each
Pledgor’s chief executive office is set forth on Schedule 6.9 to the Credit
Agreement. Each Pledgor has places of business or maintains Collateral at the
locations set forth on Schedule 6.9 to the Credit Agreement.

 

5



--------------------------------------------------------------------------------

4.5. At the execution and delivery hereof, except as permitted pursuant to the
Credit Agreement, (a) there is no U.C.C. Financing Statement outstanding
covering the Collateral, or any part thereof; (b) none of the Collateral is
subject to any security interest or Lien of any kind; (c) the Internal Revenue
Service has not alleged the nonpayment or underpayment of any tax by any Pledgor
or threatened to make any assessment in respect thereof; (d) upon execution of
this Agreement and the filing of the U.C.C. Financing Statements in connection
herewith, the Administrative Agent will have, for the benefit of the Lenders, a
valid and enforceable first security interest in the Collateral (to the extent
perfection can be accomplished by such filing or action) that is the type in
which a security interest may be created under the U.C.C. by the execution of a
security agreement and perfected by the filing of a U.C.C. Financing Statement
(other than Commercial Tort Claims); and (e) no Pledgor has entered into any
contract or agreement that would prohibit the Administrative Agent and the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Pledgor.

4.6. Each Pledged Note constitutes a valid obligation of the maker thereof, and
is enforceable according to its tenor and free from any defense or offset of any
kind. No default has occurred under any Pledged Note. Each Pledged Note is
either unsecured, or, if secured, Pledgor has a valid, duly perfected security
interest in and lien on all of the property that serves to secure its Pledged
Notes. No Pledgor has any obligations to make any further or additional loans or
advances to, or purchases of securities from, any maker with respect to any of
the Pledged Notes of such Pledgor. No Pledged Note of any Pledgor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Pledgor by any Person.

4.7. Each Pledgor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to its Intellectual Property, free and clear of
any liens, charges and encumbrances, including, without limitation, pledges,
assignments, licenses, registered user agreements and covenants by such Pledgor
not to sue third Persons, except as permitted by the Credit Agreement. Each
Pledgor owns all of its material Intellectual Property necessary for the conduct
of its business and, whether the same are registered or unregistered, no such
Intellectual Property has been adjudged invalid or unenforceable. No Pledgor has
knowledge of any material claim that the use of any of its Intellectual Property
does or may violate the rights of any Person. Each Pledgor has used, and shall
continue to use, for the duration of this Agreement, proper statutory notice in
connection with its use of its Intellectual Property, except where the failure
to do so will not have a material adverse effect on such Pledgor.

4.8. Each Pledgor has received consideration that is the reasonably equivalent
value of the obligations and liabilities that such Pledgor has incurred to the
Administrative Agent and the Lenders.

4.9. Such Pledgor has reviewed and is familiar with the terms of the Credit
Agreement.

4.10. At the execution and delivery hereof, no Event of Default will exist.

 

6



--------------------------------------------------------------------------------

5. Credit Agreement Covenants. All covenants contained in Article V of the
Credit Agreement are incorporated herein by reference and each Pledgor shall be
bound hereunder by the covenants applicable to such Pledgor with the same force
and effect as if such covenants and agreements, as amended from time to time in
accordance with the Credit Agreement, were written herein.

6. Corporate Names and Locations of Collateral. No Pledgor shall (a) change its
corporate name, or (b) change its state, province or other jurisdiction or form
of organization or extend or continue its existence in or to any other
jurisdiction (other than its jurisdiction of organization at the date of this
Agreement); unless, in each case, the Borrower or such Pledgor shall have
provided the Administrative Agent and the Lenders with prior written notice
thereof. Each Pledgor shall also provide the Administrative Agent with at least
thirty (30) days prior written notification of (i) any change in any location
where any material amount of a Pledgor’s Inventory or Equipment is maintained,
and any new locations where any material amount of the Inventory or Equipment of
such Pledgor is to be maintained; (ii) any change in the location of the office
where any Pledgor’s records pertaining to its Accounts are kept; (iii) the
location of any new places of business or the changing or closing of any of its
existing places of business; and (iv) any change in the location of such
Pledgor’s chief executive office. In the event of any of the foregoing or if
otherwise deemed reasonably appropriate by the Administrative Agent, the
Administrative Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
the Administrative Agent’s sole discretion, to perfect or continue perfected the
security interest of the Administrative Agent, for the benefit of the Lenders,
in the Collateral. The Pledgors shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses.

7. Notice. The Pledgors shall give the Administrative Agent prompt written
notice if any Event of Default shall occur hereunder or if the Internal Revenue
Service shall allege the nonpayment or underpayment of any tax by any Pledgor or
threaten to make any assessment in respect thereof.

8. Financial Records. Each Pledgor shall (a) maintain at all times true and
complete financial records and books of accounts in accordance with generally
accepted accounting principles consistently applied and, without limiting the
generality of the foregoing, prepare authentic invoices for all of the Accounts
of such Pledgor; and (b) upon the request of the Administrative Agent, render or
cause to be rendered to the Administrative Agent, all of the financial
information required by Section 5.3 of the Credit Agreement, at the times and in
the manner required by Section 5.3 of the Credit Agreement.

9. Transfers, Liens and Modifications Regarding Collateral. No Pledgor shall,
without the Administrative Agent’s prior written consent, except as specifically
permitted under the Credit Agreement, (a) sell, assign, transfer or otherwise
dispose of, or grant any option with respect to, or create, incur, or permit to
exist any pledge, lien, mortgage, hypothecation, security interest, charge,
option or any other encumbrance with respect to any of such Pledgor’s

 

7



--------------------------------------------------------------------------------

Collateral, or any interest therein, or Proceeds, except for the lien and
security interest provided for by this Agreement and any security agreement
securing only the Administrative Agent, for the benefit of the Lenders; or
(b) enter into or assent to any amendment, compromise, extension, release or
other modification of any kind of, or substitution for, any of the Accounts of
such Pledgor except in the ordinary course of business of such Pledgor.

10. Collateral. Each Pledgor shall:

(a) at all reasonable times and, except after the occurrence of an Event of
Default, upon reasonable notice, allow the Administrative Agent and the Lenders
by or through any of the Administrative Agent’s officers, agents, employees,
attorneys or accountants to (i) examine, inspect and make extracts from such
Pledgor’s books and other records, including, without limitation, the tax
returns of such Pledgor, (ii) arrange for verification of the Accounts of such
Pledgor, under reasonable procedures, directly with Account Debtors of such
Pledgor or by other methods, (iii) examine and inspect the Inventory and
Equipment of such Pledgor, wherever located, and (iv) conduct appraisals of such
Pledgor’s Inventory; provided that, if no Event of Default is continuing, no
more than one such examination, inspection, extraction, verification or
appraisal may occur per calendar year.

(b) promptly furnish to the Administrative Agent or any Lender upon request
(i) additional statements and information with respect to such Pledgor’s
Collateral, and all writings and information relating to or evidencing any of
the Accounts of such Pledgor (including, without limitation, computer printouts
or typewritten reports listing the mailing addresses of all present Account
Debtors of such Pledgor), and (ii) any other writings and information as the
Administrative Agent or such Lender may reasonably request;

(c) promptly notify the Administrative Agent in writing upon the acquisition or
creation by such Pledgor of a Deposit Account or Securities Account not listed
on the notice provided to the Administrative Agent pursuant to Section 6.19 of
the Credit Agreement, and, prior to or simultaneously with the creation of such
Deposit Account or Securities Account, provide for the execution of a Deposit
Account Control Agreement or Securities Account Control Agreement with respect
thereto as may be required under the Credit Agreement;

(d) promptly notify the Administrative Agent in writing whenever the Equipment
or Inventory of a Pledgor (other than with respect to such Equipment or
Inventory that is in-transit to, or actively being utilized at, a job site of
such Pledgor) is located at a location of a third party (other than another
Company) that is not listed on Schedule 6.9 to the Credit Agreement and cause to
be executed any Landlord’s Waiver, Bailee’s Waiver, processor’s waiver,
consignee’s waiver or similar document or notice as may be required under the
Credit Agreement.

(e) promptly notify the Administrative Agent and the Lenders in writing of any
information that such Pledgor has or may receive with respect to such Pledgor’s
Collateral or the Real Property that might reasonably be determined to
materially and adversely affect the value of the Companies as a whole;

 

8



--------------------------------------------------------------------------------

(f) maintain the Equipment of such Pledgor (other than Equipment that is
obsolete or no longer useful in such Pledgor’s business) in good operating
condition and repair, ordinary wear and tear excepted, making all necessary
repairs and replacements in management’s judgment and in the ordinary course of
business thereof so that the value and operating efficiency thereof shall at all
times be maintained and preserved;

(g) deliver to the Administrative Agent, to hold as security for the Secured
Obligations all certificated Investment Property owned by such Pledgor, in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, or in the event such Investment
Property is in the possession of a Securities Intermediary or credited to a
Securities Account, execute with the related Securities Intermediary a
Securities Account Control Agreement over such Securities Account in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent;

(h) provide to the Administrative Agent, on a quarterly basis (as necessary), a
list of any patents, trademarks or copyrights that have been federally
registered by such Pledgor during such quarter, and provide for the execution of
an appropriate Intellectual Property Security Agreement with respect thereto;
and

(i) upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral and the Real Property.

Each Pledgor hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral of such Pledgor. If certificates of title or
applications for title are issued or outstanding with respect to any of the
Inventory or Equipment of such Pledgor, such Pledgor shall, upon request of the
Administrative Agent, (i) execute and deliver to the Administrative Agent a
short form security agreement, prepared by the Administrative Agent and in form
and substance satisfactory to the Administrative Agent, and (ii) deliver such
certificate or application to the Administrative Agent and cause the interest of
the Administrative Agent, for the benefit of the Lenders, to be properly noted
thereon. Each Pledgor hereby authorizes the Administrative Agent or the
Administrative Agent’s designated agent (but without obligation by the
Administrative Agent to do so) to incur Related Expenses (whether prior to,
upon, or subsequent to any Default or Event of Default), and the Pledgors shall
promptly repay, reimburse, and indemnify the Administrative Agent for any and
all Related Expenses (and the Lenders with respect to enforcement). If the
Pledgors fail to keep and maintain the Equipment of one or more Pledgors (other
than Equipment that is obsolete or no loner useful in such Pledgor’s business)
in good operating condition, ordinary wear and tear excepted, the Administrative
Agent may (but shall not be required to) so maintain or repair all or any part
of such Equipment and the cost thereof shall be a Related Expense. All Related
Expenses are payable to the Administrative Agent upon demand therefor; the
Administrative

 

9



--------------------------------------------------------------------------------

Agent may, at its option, debit Related Expenses directly to any Deposit Account
of a Pledgor located at the Administrative Agent.

11. Pledgors’ Obligations with Respect to Intellectual Property.

11.1. No Pledgor shall sell or assign its interest in, or, except as permitted
in the Credit Agreement, grant any license or sublicense with respect to, any
Intellectual Property of such Pledgor, without the prior written consent of the
Administrative Agent. Absent such prior written consent, any attempted sale or
license is null and void. No Pledgor shall use the Intellectual Property of such
Pledgor in any manner that would jeopardize the validity or legal status
thereof. Each Pledgor shall comply with all patent marking requirements as
specified in 35 U.S.C. § 287. Each Pledgor shall use commercially reasonable
efforts to conform its usage of any trademarks to standard trademark usage,
including, but not limited to, using the trademark symbols ®, ™, and SM where
appropriate.

11.2. Except as excused pursuant to the Credit Agreement or otherwise agreed to
by the Administrative Agent in writing, each Pledgor shall have the duty to
prosecute diligently any patent, trademark, service mark or copyright
application pending as of the date of this Agreement or thereafter until this
Agreement shall have been terminated, to file and prosecute opposition and
cancellation proceedings and to do any and all acts that are necessary or
desirable to preserve and maintain all rights in the Intellectual Property of
such Pledgor, including, but not limited to, payment of any reasonable
maintenance fees. Any reasonable expenses incurred in connection with the
Intellectual Property of the Pledgors shall be borne by the Pledgors. The
Pledgors shall not abandon any Intellectual Property, without the prior written
consent of the Administrative Agent.

12. Collections and Receipt of Proceeds by the Pledgors.

(a) Prior to the exercise by the Administrative Agent and the Required Lenders
of their rights under this Agreement, both (i) the lawful collection and
enforcement of all of the Accounts of each Pledgor, and (ii) the lawful receipt
and retention by each Pledgor of all Proceeds of all of the Accounts and
Inventory of such Pledgor shall be as the agent of the Administrative Agent and
the Lenders.

(b) Upon written notice to a Pledgor from the Administrative Agent after the
occurrence of an Event of Default, a Cash Collateral Account shall be opened by
such Pledgor at the main office of the Administrative Agent (or such other
office as shall be designated by the Administrative Agent) and all such lawful
collections of the Accounts of such Pledgor and such Proceeds of the Accounts
and Inventory of such Pledgor shall be remitted daily by such Pledgor to the
Administrative Agent in the form in which they are received by such Pledgor,
either by mailing or by delivering such collections and Proceeds to the
Administrative Agent, appropriately endorsed for deposit in the Cash Collateral
Account. In the event that such notice is given to a Pledgor from the
Administrative Agent, such Pledgor shall not commingle such collections or
Proceeds with any of such Pledgor’s other funds or property, but shall hold such
collections and Proceeds separate and apart therefrom upon an express trust for
the Administrative Agent, for the benefit of the Lenders. In such case, the
Administrative Agent

 

10



--------------------------------------------------------------------------------

may, in its sole discretion, and shall, at the request of the Required Lenders,
at any time and from time to time, apply all or any portion of the account
balance in the Cash Collateral Account as a credit against the Secured
Obligations. If any remittance shall be dishonored, or if, upon final payment,
any claim with respect thereto shall be made against the Administrative Agent on
its warranties of collection, the Administrative Agent may charge the amount of
such item against the Cash Collateral Account or any other Deposit Account
maintained by such Pledgor with the Administrative Agent, and, in any event,
retain the same and such Pledgor’s interest therein as additional security for
the Secured Obligations. The Administrative Agent may, in its sole discretion,
at any time and from time to time, release funds from the Cash Collateral
Account to such Pledgor for use in such Pledgor’s business. The balance in the
Cash Collateral Account may be withdrawn by such Pledgor upon termination of
this Agreement and irrevocable payment in full of all of the Secured
Obligations.

(c) At the Administrative Agent’s written request after the occurrence of an
Event of Default, each Pledgor shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lockbox at a location
acceptable to the Administrative Agent, to which the Administrative Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of the customary lockbox agreement of the Administrative
Agent.

13. Collections and Receipt of Proceeds by the Administrative Agent. The
Administrative Agent shall, at all times, have the right, but not the duty, to
collect and enforce any or all of the Accounts of the Pledgors as the
Administrative Agent may deem advisable and, if the Administrative Agent shall
at any time or times elect to do so in whole or in part, the Administrative
Agent shall not be liable to any Pledgor except for its own willful misconduct
or gross negligence, if any. Each Pledgor hereby constitutes and appoints the
Administrative Agent, or the Administrative Agent’s designated agent, as such
Pledgor’s attorney-in-fact to exercise, at any time after the occurrence and
during the continuation of an Event of Default, all or any of the following
powers which, being coupled with an interest, shall be irrevocable until the
complete and full payment of all of the Secured Obligations:

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept and
deposit, in the name of the Administrative Agent or any Pledgor, any and all of
such Pledgor’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral of such Pledgor. Each Pledgor hereby waives
presentment, demand, notice of dishonor, protest, notice of protest and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof. Neither the Administrative Agent nor the Lenders shall be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;

(b) to transmit to Account Debtors of such Pledgor, on any or all of the
Accounts of such Pledgor, notice of assignment to the Administrative Agent, for
the benefit of the Lenders, thereof and the security interest of the
Administrative Agent, for the benefit of the Lenders, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or such
Pledgor, information concerning the Accounts of such Pledgor and the amounts
owing thereon;

 

11



--------------------------------------------------------------------------------

(c) to transmit to purchasers of any or all of the Inventory of each Pledgor,
notice of the security interest of the Administrative Agent, for the benefit of
the Lenders, and to request from such purchasers at any time, in the name of the
Administrative Agent or such Pledgor, information concerning the Inventory of
such Pledgor and the amounts owing thereon by such purchasers;

(d) to notify and require Account Debtors on the Accounts of such Pledgor and
purchasers of the Inventory of such Pledgor to make payment of their
indebtedness directly to the Administrative Agent, for the benefit of the
Lenders;

(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts of any
Pledgor, or any thereof, as the Administrative Agent, in its sole discretion,
may deem to be advisable;

(f) to enforce the Accounts of any Pledgor or any thereof, or any other
Collateral, by suit or otherwise, to maintain any such suit or other proceeding
in the name of the Administrative Agent or such Pledgor, and to withdraw any
such suit or other proceeding. Each Pledgor agrees to lend every assistance
requested by the Administrative Agent in respect of the foregoing, all at no
cost or expense to the Administrative Agent or the Lenders and including,
without limitation, the furnishing of such witnesses and of such records and
other writings as the Administrative Agent may reasonably require in connection
with making legal proof of any Account of such Pledgor. Each Pledgor agrees to
reimburse the Administrative Agent and the Lenders in full for all court costs
and attorneys’ fees and every other cost, expense or liability, if any, incurred
or paid by the Administrative Agent or the Lenders in connection with the
foregoing, which obligation of the Pledgors shall constitute Obligations, shall
be secured by the Collateral and shall bear interest, until paid, at the Default
Rate; and

(g) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into such
Pledgor’s Cash Collateral Account or, at the option of the Administrative Agent,
to apply them as a payment on the Loans or any other Secured Obligations in
accordance with the Credit Agreement.

14. Administrative Agent’s Authority Under Pledged Notes. For the better
protection of the Administrative Agent and the Lenders hereunder, each Pledgor,
as appropriate, has executed (or will execute, with respect to future Pledged
Notes) an appropriate endorsement on (or separate from) each Pledged Note of
such Pledgor and has deposited (or will deposit, with respect to future Pledged
Notes) such Pledged Note with the Administrative Agent, for the benefit of the
Lenders. Each Pledgor irrevocably authorizes and empowers the Administrative
Agent, for the benefit of the Lenders, to (a) ask for, demand, collect and
receive all payments of principal of and interest on the Pledged Notes of such
Pledgor; (b) compromise and settle any dispute arising in respect of the
foregoing; (c) execute and deliver vouchers, receipts and acquittances in full
discharge of the foregoing; (d) exercise, in the Administrative Agent’s
discretion, any right, power or privilege granted to the holder of any Pledged
Note of such Pledgor by the provisions thereof including, without limitation,
the right to demand security or to waive any default thereunder; (e) endorse
such Pledgor’s name to each check or other writing

 

12



--------------------------------------------------------------------------------

received by the Administrative Agent as a payment or other proceeds of or
otherwise in connection with any Pledged Note of such Pledgor; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes of
such Pledgor, in each case by suit or otherwise as the Administrative Agent may
desire; and (g) enforce the security, if any, for the Pledged Notes of such
Pledgor by instituting foreclosure proceedings, by conducting public or other
sales or otherwise, and to take all other steps as the Administrative Agent, in
its discretion, may deem advisable in connection with the forgoing; provided,
however, that nothing contained or implied herein or elsewhere shall obligate
the Administrative Agent to institute any action, suit or proceeding or to make
or do any other act or thing contemplated by this Section 14 or prohibit the
Administrative Agent from settling, withdrawing or dismissing any action, suit
or proceeding or require the Administrative Agent to preserve any other right of
any kind in respect of the Pledged Notes and the security, if any, therefor.

15. Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
material Commercial Tort Claim, such Pledgor shall promptly notify the
Administrative Agent thereof in a writing signed by such Pledgor, that sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to the Administrative Agent.

16. Use of Inventory and Equipment. Until the exercise by the Administrative
Agent and the Lenders of their rights under this Agreement, each Pledgor may
(a) retain possession of and use the Inventory and Equipment of such Pledgor in
any lawful manner not inconsistent with this Agreement or with the terms,
conditions, or provisions of any policy of insurance thereon; (b) sell or lease
its Inventory in the ordinary course of business or as otherwise permitted by
the Credit Agreement; and (c) use and consume raw materials or supplies, the use
and consumption of which are necessary in order to carry on such Pledgor’s
business.

17. Authorization and Appointments.

(a) Each Pledgor hereby irrevocably authorizes and appoints the Borrower to take
all such actions, and exercise all such powers, as are granted to, or
contemplated to be taken by, the Borrower pursuant to the Credit Agreement.

(b) Each Pledgor hereby agrees to, and hereby ratifies, all authorizations and
appointments granted by such Pledgor to the Administrative Agent, or
contemplated to be given to the Administrative Agent by such Pledgor, under the
terms of the Credit Agreement.

18. Events of Default and Remedies.

18.1. The occurrence of an Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default.

18.2. The Administrative Agent, for the benefit of the Lenders, shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, any Note or any other

 

13



--------------------------------------------------------------------------------

Loan Document, or otherwise provided in law or equity. Upon the occurrence and
during the continuance of an Event of Default and at all times thereafter, the
Administrative Agent may require each Pledgor to assemble such Pledgor’s
Collateral, which each Pledgor agrees to do, and make it available to the
Administrative Agent and the Lenders at a reasonably convenient place to be
designated by the Administrative Agent. The Administrative Agent may, with or
without notice to or demand upon any Pledgor and with or without the aid of
legal process, make use of such force as may be necessary to enter any premises
where the Collateral, or any part thereof, may be found and to take possession
thereof (including anything found in or on the Collateral that is not
specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to any Pledgor. After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to any Pledgor or any other Person
or property, all of which each Pledgor hereby waives, and upon such terms and in
such manner as the Administrative Agent may deem advisable, the Administrative
Agent, on behalf of the Lenders, in its sole discretion, may sell, assign,
transfer and deliver any of the Collateral at any time, or from time to time. No
prior notice need be given to any Pledgor or to any other Person in the case of
any sale of Collateral that the Administrative Agent determines to be perishable
or to be declining speedily in value or that is customarily sold in any
recognized market, but in any other case the Administrative Agent shall give the
Pledgors no fewer than ten days prior notice of either the time and place of any
public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made. Each Pledgor waives
advertisement of any such sale and (except to the extent specifically required
by the preceding sentence) waives notice of any kind in respect of any such
sale. At any such public sale, the Administrative Agent or any Lender may
purchase the Collateral, or any part thereof, free from any right of redemption,
all of which rights each Pledgor hereby waives and releases. After deducting all
Related Expenses, and after paying all claims, if any, secured by liens having
precedence over this Agreement, the Administrative Agent may apply the net
proceeds of each such sale to or toward the payment of the Secured Obligations,
whether or not then due, in such order and by such division as the
Administrative Agent, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to the Pledgors, and the obligors on
the Obligations shall remain liable for any deficiency. In addition, the
Administrative Agent shall at all times have the right, pursuant to the Credit
Agreement, to obtain new appraisals of each Pledgor or the Collateral, the cost
of which shall be paid by the Pledgors; provided that, absent an Event of
Default, the Pledgors need not reimburse the Administrative Agent for more than
one such collateral audit or appraisal during a calendar year.

19. Maximum Liability of Each Pledgor and Rights of Contribution. It is the
desire and intent of each Pledgor, the Administrative Agent and the Lenders that
this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If and to the extent that the obligations of any Pledgor under this
Agreement would, in the absence of this sentence, be adjudicated to be invalid
or unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then anything in this Agreement or any
other Loan Document to the contrary notwithstanding, in no event shall the
amount of the Secured Obligations secured by this Agreement by any Pledgor
exceed the maximum amount that (after giving effect to the

 

14



--------------------------------------------------------------------------------

incurring of the obligations hereunder and to any rights to contribution of such
Pledgor from other affiliates of the Borrower) would not render the rights to
payment of the Administrative Agent and the Lenders hereunder void, voidable or
avoidable under any applicable fraudulent transfer law. The Pledgors hereby
agree as among themselves that, in connection with the payments made hereunder,
each Pledgor shall have a right of contribution from each other Credit Party in
accordance with applicable law. Such contribution rights shall be waived until
such time as the Secured Obligations have been irrevocably paid in full, and no
Pledgor shall exercise any such contribution rights until the Secured
Obligations have been irrevocably paid in full.

20. Notices. All notices, requests, demands and other communications provided
for hereunder shall be in writing and, if to a Pledgor, mailed or delivered to
it, addressed to it at the address specified on the signature pages of this
Agreement, if to the Administrative Agent or a Lender, mailed or delivered to
it, addressed to the address of the Administrative Agent or such Lender
specified on the signature pages of the Credit Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day, otherwise the following Business Day) or two Business Days after
being deposited in the mails with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile or electronic communication,
in each case of facsimile or electronic communication with telephonic
confirmation of receipt. All notices pursuant to any of the provisions hereof
shall not be effective until received.

21. No Waiver or Course of Dealing. No course of dealing between any Pledgor and
the Administrative Agent or any Lender, nor any failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any such Lender,
any right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

22. Remedies Cumulative. Each right, power or privilege specified or referred to
in this Agreement is in addition to any other rights, powers and privileges that
the Administrative Agent or the Lenders may have or acquire by operation of law,
by other contract or otherwise. Each right, power or privilege may be exercised
by the Administrative Agent and the Lenders either independently or concurrently
with other rights, powers and privileges and as often and in such order as the
Administrative Agent and the Lenders may deem expedient. All of the rights and
remedies of the Administrative Agent and the Lenders with respect to the
Collateral, whether established hereby or by the Loan Documents, or by any other
agreements or by law shall be cumulative and may be executed singularly or
concurrently.

23. Severability. The provisions of this Agreement are severable, and, if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

15



--------------------------------------------------------------------------------

24. Modifications. This Agreement may be amended or modified only by a writing
signed by the Pledgors and the Administrative Agent. No waiver or consent
granted by the Administrative Agent and the Lenders in respect of this Agreement
shall be binding upon the Administrative Agent and the Lenders unless
specifically granted in writing, which writing shall be strictly construed.

25. Assignment and Successors. This Agreement shall not be assigned by any
Pledgor without the prior written consent of the Administrative Agent. This
Agreement shall be binding upon each Pledgor and their respective successors and
permitted assigns and shall inure to the benefit of and be enforceable and
exercisable by the Administrative Agent on behalf of and for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns. Any attempted assignment or transfer without the prior
written consent of the Administrative Agent shall be null and void.

26. Termination. At such time as the Secured Obligations shall have been
irrevocably paid in full, the Commitment terminated, and the Credit Agreement
terminated and not replaced by any other credit facility with the Administrative
Agent and the Lenders, the Pledgors shall have the right to terminate this
Agreement. Upon written request of the Pledgors, the Administrative Agent shall
promptly file appropriate termination statements, cancel all control agreements
and return all physically pledged Collateral, and take such other action as
shall be reasonably appropriate. The Pledgors will indemnify the Administrative
Agent in all respects for all costs incurred by the Administrative Agent in
connection with such termination.

27. Entire Agreement. This Agreement integrates all of the terms and conditions
with respect to the Collateral and supersedes all oral representations and
negotiations and prior writings, if any, with respect to the subject matter
hereof.

28. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile or
electronic signature, which, when so executed and delivered, shall be deemed to
be an original.

29. Additional Pledgors. Additional Domestic Subsidiaries may become a party to
this Agreement by the execution of a Security Agreement Joinder and delivery of
such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel, as required by Section 5.21 of the Credit
Agreement. At the option of the Administrative Agent, a Domestic Subsidiary may
also grant to the Administrative Agent, for the benefit of the Lenders, a
security interest in the assets of such Domestic Subsidiary to secure the
Secured Obligations pursuant to a separate Security Agreement executed by such
Domestic Subsidiary.

30. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of each Pledgor, the Administrative Agent
and the Lenders hereunder shall be governed by and construed in accordance with
Ohio law, without regard to principles of conflicts of laws that would result in
the application of the law of any other state. Each Pledgor hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or

 

16



--------------------------------------------------------------------------------

federal court sitting in Cleveland, Ohio, over any action or proceeding arising
out of or relating to this Agreement, any Loan Document or any Related Writing,
and each Pledgor hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such Ohio state or federal
court. Each Pledgor hereby irrevocably waives, to the fullest extent permitted
by law, any objection it may now or hereafter have to the laying of venue in any
such action or proceeding in any such court as well as any right it may now or
hereafter have to remove such action or proceeding, once commenced, to another
court on the grounds of FORUM NON CONVENIENS or otherwise. Each Pledgor agrees
that a final, nonappealable judgment in any such action or proceeding in any
state or federal court in the State of Ohio shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page intentionally left blank.]

 

17



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. EACH PLEDGOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, AMONG THE PLEDGORS, THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement as of the date first set forth above.

 

Address:  

495 S. High Street, Suite 50

Columbus, Ohio 43215

Attention: Michael T. Miller

   

ACCURATE INSULATION LLC

AMERICAN INSULATION & ENERGY SERVICES, LLC

ANY SEASON INSULATION, LLC

BAYTHERM INSULATION, LLC

BUILDING MATERIALS FINANCE, INC.

CORNHUSKER INSULATION, LLC

GARAGE DOOR SYSTEMS, LLC

GOLD INSULATION, INC.

G-T-G, LLC

HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED

IBHL A HOLDING COMPANY, INC.

IBHL B HOLDING COMPANY, INC.

IBHL II-A HOLDING COMPANY, INC.

IBHL II-B HOLDING COMPANY, INC.

IBP ASSET, LLC

IBP ASSET II, LLC

IBP EXTERIORS, INC.

IBP HOLDINGS, LLC

IBP HOLDINGS II, LLC

IBP TEXAS ASSETS I, LLC

IBP TEXAS ASSETS II, LLC

IBP TEXAS ASSETS III, LLC

INSTALLED BUILDING PRODUCTS, LLC

INSTALLED BUILDING PRODUCTS II, LLC

      By:  

/s/ Michael T. Miller

        Michael T. Miller         Executive Vice President and Chief Financial
Officer

 

Signature Page 1 of 2 to

Security Agreement



--------------------------------------------------------------------------------

Address:  

495 S. High Street, Suite 50

Columbus, Ohio 43215

Attention: Michael T. Miller

   

INSTALLED BUILDING PRODUCTS - PORTLAND, LLC

INSULVAIL, LLC

LAKESIDE INSULATION, LLC

LKS TRANSPORTATION, LLC

METRO HOME INSULATION, LLC

MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.

NORTHWEST INSULATION, LLC

OJ INSULATION HOLDINGS, INC.

RAJAN, LLC

ROCKFORD INSULATION, LLC

SPEC 7 INSULATION CO., LLC

SUPERIOR INSULATION SERVICES, LLC

TCI CONTRACTING, LLC

THERMAL CONTROL INSULATION, LLC

U.S. INSULATION CORP.

WATER-TITE COMPANY, LLC

WILSON INSULATION COMPANY, LLC

      By:  

/s/ Michael T. Miller

        Michael T. Miller         Executive Vice President and Chief Financial
Officer Address:   495 S. High Street, Suite 50     GOLD STAR INSULATION, L.P.  
Columbus, Ohio 43215           Attention: Michael T. Miller     By:   Gold
Insulation, Inc., its general partner         By:  

/s/ Michael T. Miller

          Michael T. Miller           Executive Vice President and Chief
Financial Officer Address:   495 S. High Street, Suite 50     OJ INSULATION,
L.P.   Columbus, Ohio 43215           Attention: Michael T. Miller     By:   OJ
Insulation Holdings, Inc., its general partner         By:  

/s/ Michael T. Miller

          Michael T. Miller           Executive Vice President and Chief
Financial Officer

 

Signature Page 2 of 2 to

Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGORS

Accurate Insulation LLC, a Maryland limited liability company

American Insulation & Energy Services, LLC, an Alabama limited liability company

Any Season Insulation, LLC, a Delaware limited liability company

Baytherm Insulation, LLC, a Delaware limited liability company

Building Materials Finance, Inc., a Delaware corporation

Cornhusker Insulation, LLC, a Delaware limited liability company

Garage Door Systems, LLC, a Delaware limited liability company

Gold Insulation, Inc., a Delaware corporation

Gold Star Insulation, L.P., a Delaware limited partnership

G-T-G, LLC, a South Carolina limited liability company

Hinkle Insulation & Drywall Company, Incorporated, a Texas corporation

IBHL A Holding Company, Inc., a Delaware corporation

IBHL B Holding Company, Inc., Delaware corporation

IBHL II-A Holding Company, Inc., a Delaware corporation

IBHL II-B Holding Company, Inc., a Delaware corporation

IBP Asset, LLC, a Delaware limited liability company

IBP Asset II, LLC, a Delaware limited liability company

IBP Exteriors, Inc., a New Jersey corporation

IBP Holdings, LLC, a Delaware limited liability company

IBP Holdings II, LLC, a Delaware limited liability company

IBP Texas Assets I, LLC, a Delaware limited liability company

IBP Texas Assets II, LLC, a Delaware limited liability company

IBP Texas Assets III, LLC, a Delaware limited liability company

Installed Building Products, LLC, a Delaware limited liability company

Installed Building Products II, LLC, a Delaware limited liability company

Installed Building Products - Portland, LLC, an Oregon limited liability company

InsulVail, LLC, a Colorado limited liability company

Lakeside Insulation, LLC, a Delaware limited liability company

LKS Transportation, LLC, a Delaware limited liability company

Metro Home Insulation, LLC, a Delaware limited liability company

Mid South Construction and Building Products, Inc., a Georgia corporation

Northwest Insulation, LLC, a Delaware limited liability company

OJ Insulation, L.P., a Delaware limited partnership

OJ Insulation Holdings, Inc., a Delaware corporation

RaJan, LLC, an Ohio limited liability company

Rockford Insulation, LLC, a Delaware limited liability company

Spec 7 Insulation Co., LLC, a Colorado limited liability company

Superior Insulation Services, LLC, a Delaware limited liability company

TCI Contracting, LLC, a Georgia limited liability company

Thermal Control Insulation, LLC, an Ohio limited liability company

U.S. Insulation Corp., a Connecticut corporation

Water-Tite Company, LLC, a Delaware limited liability company

Wilson Insulation Company, LLC, a Georgia limited liability company

 

E-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SECURITY AGREEMENT JOINDER

This SECURITY AGREEMENT JOINDER (as the same may from time to time be amended,
restated, supplemented or otherwise modified, this “Agreement”), is made as of
the [    ] day of [            ,         ] by
[                                        ], a [                    ]
[                    ] (“New Pledgor”), in favor of KEYBANK NATIONAL
ASSOCIATION, a national banking association, as the administrative agent (the
“Administrative Agent”), for the benefit of the Lenders (as hereinafter
defined).

WHEREAS, INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the
“Borrower”), entered into that certain Credit and Security Agreement, dated as
of July 8, 2014, with the lenders from time to time party thereto (together with
their respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”) and the Administrative Agent (as the same may
from time to time be amended, restated or otherwise modified, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, certain of the Borrower’s
subsidiaries (collectively, “Pledgors” and, individually, each a “Pledgor”)
entered into that certain Security Agreement, dated as of July 8, 2014 (as the
same may from time to time be amended, restated or otherwise modified, the
“Security Agreement”), pursuant to which Pledgors granted to the Administrative
Agent, for the benefit of the Lenders, a security interest in and pledge of
certain of their assets;

WHEREAS, New Pledgor, a direct or indirect subsidiary of the Borrower, deems it
to be in the direct pecuniary and business interests of New Pledgor that the
Borrower continue to obtain from the Lenders the financial accommodations
provided for in the Credit Agreement;

WHEREAS, New Pledgor understands that the Lenders are willing to continue to
grant such financial accommodations only upon certain terms and conditions, one
of which is that New Pledgor grant to the Administrative Agent, for the benefit
of the Lenders, a security interest in and a collateral assignment of New
Pledgor’s Collateral, as defined in the Security Agreement, and this Agreement
is being executed and delivered in consideration of each financial accommodation
granted to the Borrower by the Lenders, and for other valuable consideration;

WHEREAS, pursuant to Section 5.21 of the Credit Agreement and Section 29 of the
Security Agreement, New Pledgor has agreed that, effective on [            ],
[        ] (the “Joinder Effective Date”), New Pledgor shall become a party to
the Security Agreement and shall become a “Pledgor” thereunder; and

WHEREAS, except as specifically defined herein, capitalized terms used herein
that are defined in the Security Agreement shall have their respective meanings
ascribed to them in the Security Agreement;

 

E-2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the benefits accruing to New Pledgor, the
receipt and sufficiency of which are hereby acknowledged, New Pledgor hereby
makes the following representations and warranties to the Administrative Agent
and the Lenders, covenants to the Administrative Agent and the Lenders, and
agrees with the Administrative Agent as follows:

Section 1. Assumption and Joinder. On and after the Joinder Effective Date:

(a) New Pledgor hereby irrevocably and unconditionally assumes, agrees to be
liable for, and agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of a “Pledgor” under the Security Agreement
and all of the other Loan Documents (as defined in the Credit Agreement)
applicable to it as a Pledgor under the Security Agreement;

(b) New Pledgor shall become bound by all representations, warranties,
covenants, provisions and conditions of the Security Agreement and each other
Loan Document applicable to it as a Pledgor under the Security Agreement, as if
New Pledgor had been the original party making such representations, warranties
and covenants; and

(c) all references to the term “Pledgor” in the Security Agreement or in any
other Loan Document, or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be a reference to, and shall include, New Pledgor.

Section 2. Grant of Security Interests. In consideration of and as security for
the full and complete payment, and performance when due, of all of the Secured
Obligations, New Pledgor hereby grants to the Administrative Agent, for the
benefit of the Lenders, a security interest in all of New Pledgor’s Collateral.

Section 3. Representations and Warranties of New Pledgor. New Pledgor hereby
represents and warrants to the Administrative Agent and each Lender that:

(a) New Pledgor has the requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder and under the Security
Agreement and any other Loan Document to which it is a party. The execution,
delivery and performance of this Agreement by New Pledgor and the performance of
its obligations under this Agreement, the Security Agreement, and any other Loan
Document have been duly authorized by the board of directors of New Pledgor and
no other corporate proceedings on the part of New Pledgor are necessary to
authorize the execution, delivery or performance of this Agreement, the
transactions contemplated hereby or the performance of its obligations under
this Agreement, the Security Agreement or any other Loan Document. This
Agreement has been duly executed and delivered by New Pledgor. This Agreement,
the Security Agreement and each Loan Document constitutes the legal, valid and
binding obligation of New Pledgor enforceable against it in accordance with its
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general

 

E-3



--------------------------------------------------------------------------------

principles of equity, whether such enforceability is considered in a proceeding
at law or in equity.

(b) Attached hereto as Exhibit A are supplemental schedules to the Credit
Agreement, which schedules set forth the information required by the Credit
Agreement with respect to New Pledgor.

(c) Each of the representations and warranties set forth in the Security
Agreement are true and correct in all material respects on as and as of the date
hereof as such representations and warranties apply to New Pledgor (except to
the extent that any such representations and warranties expressly relate to an
earlier date) with the same force and effect as if made on the date hereof.

Section 4. Further Assurances. At any time and from time to time, upon the
Administrative Agent’s request and at the sole expense of New Pledgor, New
Pledgor will promptly and duly execute and deliver to the Administrative Agent
any and all further instruments and documents and take such further action as
the Administrative Agent reasonably deems necessary or appropriate to effect the
purposes of this Agreement.

Section 5. Notice. All notices, requests, demands and other communications to
New Pledgor provided for under the Security Agreement and any other Loan
Document shall be addressed to New Pledgor at the address specified on the
signature page of this Agreement, or at such other address as shall be
designated by New Pledgor in a written notice to the Administrative Agent and
the Lenders.

Section 6. Binding Nature of Agreement. All provisions of the Security Agreement
and the other Loan Documents shall remain in full force and effect and be
unaffected hereby. This Agreement is a Related Writing as defined in the Credit
Agreement. This Agreement shall be binding upon New Pledgor and shall inure to
the benefit of the Administrative Agent and the Lenders, and their respective
successors and permitted assigns.

Section 7. Miscellaneous. This Agreement may be executed by facsimile signature,
that, when so executed and delivered, shall be deemed to be an original.

Section 8. Governing Law. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page left intentionally blank]

 

E-4



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. NEW PLEDGOR HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG NEW PLEDGOR, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement Joinder as of the date first written above.

 

Address:  

 

    [NEW PLEDGOR]  

 

     

 

    By:  

 

  Attention:  

 

    Name:  

 

        Title:  

 

 

E-5



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL SCHEDULES TO THE CREDIT AGREEMENT

 

E-6